Name: Commission Regulation (EEC) No 526/87 of 20 February 1987 laying down certain detailed rules for the application of Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution
 Type: Regulation
 Subject Matter: forestry;  documentation;  environmental policy;  deterioration of the environment;  EU finance
 Date Published: nan

 No L 53 / 14 Official Journal of the European Communities 21 . 2 . 87 COMMISSION REGULATION (EEC) No 526 / 87 of 20 February 1987 laying down certain detailed rules for the application of Council Regulation (EEC) No 3528 /86 on the protection of the Community's forests against atmospheric pollution HAS ADOPTED THIS REGULATION: Article 1 1 . Applications for aid from the Community for the carrying out of: ( a ) experiments in the field :  to improve understanding of atmospheric pollution in forests and its effects on forests ,  to devise methods of maintaining and restoring damaged forests ; ( b ) pilot and demonstration projects to improve methods of observing and measuring damage to forests; within the meaning of Article 4 ( 1 ) of Regulation (EEC) No 3528 / 86 , shall contain the information and documents specified in the Annexes to this Regulation . 2 . Applications shall be submitted in triplicate in accordance with the Annexes . 3 . Applications not meeting the requirements set out in paragraphs 1 and 2 shall not be considered . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3528 / 86 of 17 November 1986 on the protection of the Community's forests against atmospheric pollution ('), and in particular Article 4 (4 ) thereof, Whereas , pursuant to Article 4 (2 ) of Regulation (EEC) No 3528 / 86 , for the first year of application of the said Regulation experiments and projects are to be submitted to the Commission within three months following the Regulation's entry into force ; whereas , therefore , pending the adoption of all the detailed rules for the application of that Regulation , the provisions relating to the submission of the experiments and projects in question should now be adopted ; .Whereas applications for aid submitted under the Community scheme for the protection of forests against atmospheric pollution , in respect of experiments in the field and pilot and demonstration projects , should contain all the information needed for an examination of such experiments and projects in the light of the objectives and criteria of Regulation (EEC) No 3528 / 86 ; Whereas this information should be presented in a standardized form to facilitate examination and a comparison of applications ; Whereas the measures provided for in this Regulation are in accordance with the Committee on Forest Protection , Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1987 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 326 , 21 . 11 . 1986 , p. 2 . 21 . 2 . 87 Official Journal of the European Communities No L 53 / 15 ANNEXA PART 1 Please read explanatory notes and instructions before filling in the application. Not to be completed by the applicant No of project 1 . Title of the project 2 . Applicant 2.1 . Name or business name 2.2. Road and number or post office box 1.3 . Postal code and name of locality 2.4. Telephone 2.5 . Telex No L 53 / 16 Official Journal of the European Communities 21 . 2 . 87 3 . Responsible agency 3.1 . Is the responsible agency also the applicant? 3.2. Name or business name 3.3 . Road and number or post office box 3.4. Postal code and name of locality 3.5 . Telephone 3.6 . Telex 3.7. Legal status ¢ 8 . Reference numbers of previous applications for aid from the Community 21 . 2 . 87 Official Journal of the European Communities No L 53 / 17 4 . General description of the project 4.1 . Sectors concerned 4.2 . Scheduled dates: Commencement of the work Completion of the work Confirmation that the work will not begin before receipt of the application for financial aid 4.3 . Total cost of the project ( in national currency) 4.4. Costs in respect of which the aid is requested ( in national currency ) 4.5 . Aid requested ( in national currency) No L 53 / 18 Official Journal of the European Communities 21 . 2 . 87 4.6 . Description of any other aid applied for 4.6.1 . Aid 1 Origin : Nature: Amount ( in national currency) 4.6.2 . Aid 2 Origin : Nature: Amount (in national currency) Date Signature 21 . 2 . 87 Official Journal of the European Communities No L 53 / 19 PART 2 Information provided by the Member State 1 . Favourable opinion If yes , order of priority of project No 2 . Title of project 3 . Agency responsible for forwarding supporting documents 3.1 . Name or business name 3.2 . Road and number or post office box 3.3 . Postal code and name of locality 4 . Description of aid liable to be granted by the Member State 4.1 . Aid 1 Origin: Nature: No L 53 / 20 Official Journal of the European Communities 21 . 2 . 87 Legal basis: Amount (in national currency) 4.2 . Aid 2 Origin: Nature: Legal basis: Amount (in national currency) 21 . 2 . 87 Official Journal of the European Communities No L 53 / 21 5 . Agency to which aid is to be paid 5.1 . Name or business name 5.2 . Road and number or post office box 5.3 . Postal code and name of locality 60 5.4 . If applicable , bank number and bank account number of the agency responsible for carrying out the project with this agency 6 . An application for this project will not be submitted to other Community funds Date Signature and stamp No L 53 / 22 Official Journal of the European Communities 21 . 2 . 87 ANNEX B 1 . Short description of the project (maximum one page ) 2 . Applicant (' ): 2.1 . Object of the applicant's main activities 2.2 . Links between the applicant ; beneficiary and the project 2.3 . Attach , where appropriate :  copy of Memorandum and Articles of Association ,  extract from the Trade Register 3 . Agency responsible for carrying out the project ( 2 ): 3.1 . Object and scope of the agency's main activities 3.2 . Geographical area covered by these activities 3.3 . Economic situation (where appropriate attach a copy of the balance sheet) 3.4 . Attach , where appropriate :  copy of Memorandum and Articles of Association ,  extract , from the Trade Register 4 . Description of the context and objectives of the project 5 . Detailed description of objectives and project (complete form B 2) 6 . Cost of the project 7 . Proposed financing 7.1 . Complete form B 1 7.2 . Desired stages of payment aid 8 . Way in which the following conditions are fulfilled ( 3 ): 8.1 . Adequate guarantee as regards the effectiveness of the project 8.2 . Contribution to the improvement of the protection of forests against atmospheric pollution and the improvement of the general state of the forests concerned 8.3 . Contribution to the preservation of the productive potential of agriculture 9 . Justification of the choice of the region concerned Date and signature (') To be completed only if the applicant is not also the agency responsible for carrying out the project . ( 2 ) To be completed for each agency . ( 3 ) This information can also be supplied by the Member State . B 1 - P R O P O S E D F IN A N C IN G N on -C om m un ity pa rti ci pa tio n M ea su re F or es t ar ea co nc er ne d (h a) T ot al co st St at e Re gi on O th er pu bl ic fu nd s 0 Pr iv at e A id re qu es te d P) 0) 1 1 Ex pe rim en ts in th e fie ld to im pr ov e un de rs ta nd in g of at m os ph er ic po llu tio n in fo re sts an d its ef fe cts on fo re st s Ex pe rim en ts in the fie ld to de vis e me tho ds of ma int ain ing an d re so rti ng da m ag ed fo re sts 21 - 2 . 87 Official Journal of the European Communities No L 53 / 23 Pi lo t pr oj ec ts to im pr ov e m et ho ds of ob se rv in g an d m ea su rin g da m ag e to fo re sts D em on str at io n pr oj ec ts to im pr ov e m et ho ds of ob ­ se rv in g an d m ea su rin g da m ag e to fo re sts T ot al (!) In na tio na lc ur re nc y. B 2 - FO RW AR D PL AN FO R TH E EX EC U TI O N O F TH E PR O JE CT No L 53 /24 Official Journal of the European Communities 21 2 87 21 . 2 . 87 Official Journal of the European Communities No L 53 / 25 EXPLANATORY NOTES AND INSTRUCTIONS FOR COMPLETION OF APPLICATIONS Preliminary remarks This Regulation is designed to provide as precisely as possible information which the Commission needs in order to decide on the applications for subsidy according to the conditions and criteria of Regulation (EEC) No 3528 / 86 . Taking account of the multitude of situations , this method cannot provide for each individual case or particularity . There will , therefore , be cases where certain information is not available or does not fully explain a particular situation or an individual case . In these cases , the reasons why it is impossible to answer certain questions should be given on a separate sheet . The applicant may also attach supplementary explanations to each reply for which he considers it necessary to explain fully the circumstances of his situation and /or application . ANNEX A General instructions ( recipient zones with spaces) ( a ) The applicant should complete from line 2 to line 4.2 of the first part only . Do not fill in the right-hand column of each page . (b ) The number of characters relating to one piece of data ( including intermediate spaces) should not exceed the number of spaces provided for on the form . Abbreviations may be used (e.g. COOP, Ltd . . . ). One character only should be written in each space . (c ) With exception of amounts , information entered on the line provided should begin with the first space on the left . ( d ) Amounts :  amounts should be entered in national currency without decimal points ,  the triangles are used to separate milliards , millions and thousands ,  amounts should be entered beginning with the last space on the right . Example : £ 10 000 A. 10 A 000 Explanatory notes to the various headings ( ] ) PART 1 2 . Applicant To be filled in only if the applicant is not also the agency responsible for carrying out the project . 3 . Agency responsible for carrying out the project If there are several agencies , the information for heading 3 is to be given for each on a separate sheet . 3.1 . Circle the correct reply . 3.7 . For example : cooperative , commune , limited company , etc . 3.8 . The project numbers assigned by the Commission . If there are more than four numbers, mention them afterwards at the bottom of the page . (') Paragraph numbers correspond to the headings on the form . No L 53 / 26 Official Journal of the European Communities 21 . 2 . 87 4 . General description of the project 4.1 . Each project will necessarily fall within one of the following categories :  experiments (understanding of atmospheric pollution in forests and its effects), experiments (devising methods of maintaining and restoring damaged forests),  pilot projects to improve methods of observing and measuring damage to forests ,  demonstration projects to improve methods of observing and measuring damage to forests . Where a project combines several categories , mention each category concerned . 4.2 . Enter the month and year . Example: /0/4 AS/6/ Circle the correct reply for the confirmation . Projects on which work was started before receipt of the application by the Commission do not qualify to receive a subsidy . 4.6 . Origin : State , region , commune , etc . Nature : capital grant , subsidized loan , interest subsidy , etc . Amount : to be completed only for capital grants . If there are more than two aids , attach an extra page. The grant of aid must be confirmed by the competent authorities before forwarding the application to the Commission . PART 2 Data provided by the Member State 5 . If there is more than one agency , provide the information for each .